DETAILED ACTION
This communication is responsive to the response dated 05/16/2022.
Allowable Subject Matter 
Claims 1-18 are allowed.
The present invention is directed to a hearing aid. All cited prior art, fail to teach a hearing aid device comprising: a housing configured to be positioned in, on or at an ear of a user, a power source arranged in the housing, a power connector configured to establish electrical contact with the power source, the power connector extending along a first power connector axis, a first power consuming component arranged on a first substrate, the first substrate arranged in the housing, the first power consuming component powered by said power source via said power connector, a noise sensitive component arranged in the housing at a distance from said first power consuming component, the noise sensitive component being sensitive to electromagnetic radiation, and a conductive supply line extending between the power connector and the first power consuming component, wherein a part of the conductive supply line has a geometry as at least part of a loop, and wherein the part of the conductive supply line is configured to emit a second magnetic field in response to the first power consuming component drawing power from the power source, so that a magnetic field originating from the power connector, due to the power draw, is at least reduced at the noise sensitive component by the second magnetic field as claimed. Those distinct features have been included to the sole independent claim and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651